Citation Nr: 1041737	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-11 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in August 2008.  A statement 
of the case was issued in March 2009, and a substantive appeal 
was received in April 2009.  The Veteran appeared at a September 
2010 video conference hearing at the RO.  A transcript is of 
record.    

Although the Veteran's notice of disagreement initiated an appeal 
as to several other issues, which were denied in the June 2008 
rating decision, his substantive appeal expressly limited his 
appeal to the three issues listed on the first page of this 
decision.

Additional medical evidence and a written waiver of RO review 
were both received in September 2010.  The Veteran also provided 
waiver via testimony at the September 2010 video conference 
hearing.

The hearing loss and tinnitus issues are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on the 
appellant's part.




FINDING OF FACT

The Veteran's current chronic low back disability was not 
manifested during the Veteran's active duty service or for many 
years thereafter, nor is it otherwise related to such service.


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated by 
the Veteran's service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in June 2008.  The RO provided the appellant with 
additional notice in September 2008 and August 2009, subsequent 
to the initial adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five elements 
of a service connection claim; and Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the September 2008 and August 2009 notices were not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a March 2009 statement of 
the case following the provision of notice in September 2008, and 
in a July 2010 supplemental statement of the case, following the 
provision of notice in September 2008 and August 2009.  The 
Veteran has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, private and VA treatment records; 
assisted the Veteran in obtaining evidence; afforded the Veteran 
a VA examination in May 2010 for his back, and afforded the 
Veteran the opportunity to give testimony at a Board video 
conference hearing in September 2010.  The Board notes that the 
VA has made numerous attempts to contact the Social Security 
Administration (SSA) to obtain records.  An April 2010 SSA 
inquiry reveals that the Veteran is in receipt of SSA 
supplementary medical insurance.  Since there is no indication 
that the Veteran is in receipt of SSA disability benefits, 
additional development is not necessary.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran and 
his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the back issue at this time.

Back Disability

The Veteran claims that his current back disability is related to 
service.  Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board notes at the outset that there is medical evidence of 
current low back disability.  Specifically, the report of a May 
2010 VA examination lists a diagnosis of degenerative disc and 
joint disease in the lumbar spine with possible herniated disc or 
spinal stenosis.  The remaining question is whether this current 
low back disability is causally related to the Veteran's service. 

At the September 2010 video conference hearing, the Veteran 
testified that he injured his back playing tennis in service, and 
that it was aggravated by lifting heavy materials and boxes as a 
storekeeper in service.  He contends that he has had back 
problems off and on since service.  In other words, he is 
claiming a continuity of low back symptoms since service.  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The Board finds that the Veteran is competent to report 
continuing back problems since service since he is reporting 
symptoms he claims to have experienced.  However, for reasons 
hereinafter discussed, the Board does not find the Veteran's 
testimony and statements regarding continuing low back symptoms 
since service to be credible. 

The Veteran's claim of a low back injury during service while 
playing tennis is supported by the record.  Specifically, service 
treatment records do show that the Veteran was treated for lower 
back ache in November 1972 when pain occurred suddenly while the 
Veteran was playing tennis.  The Veteran was unable to sit or 
stand in one position for any length of time.  The diagnosis was 
mild acute low back strain.  The Veteran was instructed not to 
engage in lifting.  

However, the Veteran's assertions regarding continuing low back 
symptoms since that incident are inconsistent with his subsequent 
statements and actions, and also inconsistent with the overall 
medical evidence of record.  Although the injury was in November 
1972, subsequent service treatment records for the remaining four 
plus years of service do not show any continuing low back 
complaints or clinical findings.  The opportunity to report 
continuing back problems was there as the record shows various 
medical records, including examination reports, after November 
1972.  Nevertheless, the Veteran did not report any continuing 
low back problems.  In fact, at the time of his separation 
examination in April 1977, the Veteran expressly denied recurrent 
back pain.  This is not only inconsistent with his current 
assertions, but shows his belief several years after the 1972 
injury.  The Veteran's statements about continuing low back 
symptoms are also inconsistent with medical examination reports 
dated in January 1973, November 1974, and April 1977 which showed 
that his spine was clinically evaluated as normal.  This is not a 
situation where there is simply a lack of contemporaneous 
evidence.  This is a situation where there is contemporaneous 
evidence which is simply contrary to the Veteran's current 
assertions. 

The Board also notes that when the Veteran filed his initial 
claim for VA benefits in 2005 based on several disorders, he did 
not include a claim for back disability.  This is inconsistent 
with his current assertion that he has had back problems since 
service since it is reasonable to assume that he would have 
included a back disorder with his 2005 claim if he in fact 
believed that he had had back symptoms since service.  

Having found the Veteran's assertions regarding a continuity of 
symptoms not credible, the Board now turns to a weighing of the 
overall evidence and finds that the preponderance of the evidence 
is against service connection for the current low back 
disability.  

The Board notes that the Veteran's denial of recurrent back pain 
at the time of service separation is more contemporaneous to 
service, so is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later). 

Further, the post-service medical evidence does not reflect 
complaints or treatments related to back disability for many 
years following active service.  In a May 2007 letter, Frederick 
J. Tanenggee, M.D. stated that he had been following up with the 
Veteran for chronic back problem for the past year, which the 
Board notes would date the Veteran's first treatment with Dr. 
Tanenggee to 2006.  The Board emphasizes the multi-year gap 
between discharge from active duty service (1977) and initial 
reported symptoms related to a low back disorder in 2006 (a 29-
year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  

The Board acknowledges that in his May 2007 letter, Dr. Tanenggee 
stated that the Veteran mentioned previous injury to the back in 
service.  Dr. Tanennggee stated that from that time, the Veteran 
had been receiving conservative treatment with marginal success.  
Additionally, when asked if the Veteran's back disability 
occurred during active service, a VA physician in September 2009 
responded "Yes.".  The Board also acknowledges an August 2010 
consultation report from Franco M. Lee, M.D., who stated that the 
Veteran had a chronic history of low back pain that dated back to 
November 1972.  However, these medical statements are merely 
reporting history furnished to the examiners by the Veteran.  
Such self-reported history recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner, 
does not constitute "competent medical evidence."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The Board therefore declines 
to view them as persuasive nexus opinions.  Moreover, the Board 
has found the history of a continuity of low back symptoms since 
service not to be credible.  

The Veteran was afforded a VA examination in May 2010.  After 
reviewing the Veteran's claims file, and after interviewing and 
examining the Veteran, the VA examiner opined that the Veteran's 
current back disability is not caused by or a result of the back 
strain that he had in 1972 while playing tennis.  The VA examiner 
acknowledged the 1972 treatment in service.  He noted that the 
service treatment records did not indicate anything serious and 
that x-rays were not ordered.  He further noted that the Veteran 
was treated symptomatically with medication for pain and that the 
diagnosis was mild lumbar strain.  The VA examiner mentioned that 
there was no evidence of a follow-up visit.  Thus, he believed 
that the Veteran made a full recovery from the event.  The Board 
finds the May 2010 VA opinion to be fully supported by the 
overall evidence of record.  When considered against the backdrop 
of the overall evidence, this opinion is persuasive and entitled 
to considerable weight on the question of a nexus to service. 

Although there is documentation of an inservice low back injury, 
there is no credible evidence of a continuity of symptoms to link 
the Veteran's current low back disability (first medically 
documented many years after service) to the inservice injury.  
Moreover, there is a persuasive medical opinion to the effect 
that the inservice injury resolved and that the current low back 
disability was not caused by or the result of the inservice back 
strain.  To the extent that there are private medical opinions 
which might suggest a link to service, they are based on a 
history of continuing back symptoms since the inservice injury 
which the Board finds not to be credible.  The VA opinion is 
therefore entitled to more probative value. 

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that weight of the evidence is 
against the Veteran's claim.  There is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination as to this issue.  38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to service connection for low back disability is not 
warranted.  To this extent, the appeal is denied. 


REMAND

After preliminary review of the hearing loss and tinnitus issues, 
the Board believes that additional development of the medical 
evidence is necessary to allow for informed appellate review.  
Although there is a June 2010 negative VA medical opinion, the 
opinion does not clearly address the significance of the 
inservice audiological tests which show elevated readings. 

The Board observes here that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the lack of any evidence that the veteran exhibited 
hearing loss during service is not fatal to his claim.  The laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

At the time of his entrance examination in July 1958, the 
Veteran's hearing acuity was measured as 15/15/in each ear in 
both whispered and spoken voice testing.  

On audiological evaluation in May 1962, pure tone thresholds, in 
decibels, were as follows (converted to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
25
15
LEFT
15
20
10
10
15

Service treatment records show that the Veteran was treated in 
May 1964 for perforation of tympanic membrane.

On audiological evaluation in July 1964, pure tone thresholds, in 
decibels, were as follows (converted to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
-
10
LEFT
35
25
30
-
10

An October 1964 service treatment record shows a provisional 
diagnosis of perforated tympanic membrane with graft.

Although the inservice audiological test results do not show 
hearing loss disability as defined by 38 C.F.R. § 3.385, the 
Board believes that a medical opinion is necessary to address the 
significance of what may be a decrease in hearing acuity during 
service. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran's claims file should be 
forwarded to an audiologist for review.  
After reviewing the claims file with 
particular attention to inservice hearing 
test reports, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's current 
hearing loss and tinnitus are causally 
related to service.  

The examiner should offer a supporting 
rationale with discussion of the 
significance of any decrease in hearing 
loss acuity during service which may be 
indicated by inservice hearing tests.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether hearing loss is warranted 
for hearing loss and tinnitus.  If the 
benefits sought are not granted in full, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


